DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 6-9, and 11-14 recite the term “ideal speed parameter”. The specification defines “ideal speed parameter” as “includes an ideal speed and an ideal acceleration” (Spec. ¶75). However, the claims seem to indicate these are separate parameters. For example, claim 1 recites “a difference between the ideal speed parameter and a real-time speed parameter of the target vehicle”. Spec. ¶¶78-79 defines Vref as “the ideal speed in the ideal speed parameter”, and Vmea as “the real-time speed in the real-time speed parameter”. Furthermore, Vmea is subtracted from Vref in Spec. ¶78 such that it is unclear if claim 1 (and similarly claim 6 and 11) is intending to require a difference between the ideal speed parameter (including ideal speed and ideal acceleration) or merely a difference between ideal speed and measured speed. As a result, the metes and bounds of what is and is not included in ideal speed parameter are unclear in view of the specification and claim language. Dependent claims 2-5, 7-10, and 12-15 are further rejected on the basis of their dependency to rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.)
In sum, claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e. a law of nature, a phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Revised Guidance Step 2A – Prong 1
	Under 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
	Here, the limitations “obtaining a basic vehicle speed control instruction output by a central controller of a target vehicle in real time; generating an ideal speed parameter matching the basic vehicle speed control instruction according to a preset processing delay; generating an additional vehicle speed control instruction to perform vehicle speed control on the target vehicle according to a difference between the ideal speed parameter and a real-time speed parameter of the target vehicle; and returning to perform the operation of generating the ideal speed parameter matching the basic vehicle speed control instruction according to the preset processing delay until the real-time speed parameter of the target vehicle tends to be consistent with the ideal speed parameter” recited in claim 1 and similarly recited in independent claims 6 and 11, recite the abstract idea of a mental process. If a claim limitation, under its broadest reasonable interpretation, recites a limitation that can practically be performed in the human mind, then it falls within the "mental processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The above limitation of independent claim 1 falls within one or more of the three
enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental
process, that can be performed in the human mind since each of the above steps could
alternatively, be performed in the human mind or with the aid of pen and paper. This
conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court
held that section 101 did not embrace a process defined simply as using a computer to perform
a series of mental steps that people, aware of each step, can and regularly do perform in their
heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed.
Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom
S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”). 	
Here, a human could mentally obtain a basic vehicle speed control instruction, generate an ideal speed parameter while matching the basic vehicle speed control instruction according to a preset processing delay, with the aid of pen and paper. Then, a human could generate an additional vehicle speed control instruction to perform vehicle speed control on the target vehicle according to a difference between the ideal speed parameter and a real-time speed parameter of the target vehicle with the aid of pen and paper. Finally, a human could return to generating an ideal speed parameter matching the basic vehicle speed control instruction according to the preset processing delay until the real-time speed parameter of the target vehicle tends to be consistent with the ideal speed parameter.
In addition, the limitations “generating an ideal speed parameter matching the basic vehicle speed control instruction according to a preset processing delay”1, “generating an additional vehicle speed control instruction to perform vehicle speed control on the target vehicle according to a difference between the ideal speed parameter and a real-time speed parameter of the target vehicle”, and “returning to perform the operation of generating the ideal speed parameter matching the basic vehicle speed control instructing according to the preset processing delay until the real-time speed parameter of the target vehicle tends to be consistent with the ideal speed parameter”2 in addition to being mental processes are additionally mathematical concepts reciting mathematical relationships and calculations. See October 2019 Update: Subject Matter eligibility p. 3-4 “Mathematical Relationships” and “Mathematical Calculations” (“A mathematical relationship may be expressed in words or using mathematical symbols . . . [t]here is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”) citing Diamond v. Diehr, Gottschalk v. Benson, Parker v. Flook, and Burnett v. Panasonic Corp (“using a formula to convert geospatial coordinates into natural numbers”).
	
Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract ideas to which the
claim is directed does not include limitations that integrate the abstract idea into a practical
application, since these are method claims and the claims do not provide means for
implementation.  The rejected dependent claims 2-3, 7-8, and 12-13 do not change the analysis for practical integration. However, claims 4, 9, and 14 all have the limitation “performing the vehicle speed control on the target vehicle”. As a result, claims 4-5, 9-10, and 14-15 do consist of a practical integration.
For example, with respect to claim 1, additional elements include a generic central controller;  with respect to claim 6, additional elements include a generic electronic device (Spec. ¶33 “general-purpose electronic device”), generic central controller, generic processor, and generic memory; and with respect to claim 11, additional elements include a generic central controller, generic non-transitory computer-readable storage medium and generic processor. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”)
	In addition, merely “[u]sing a computer to accelerate an ineligible mental process does
not make that process patent-eligible.” Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada
(U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717
F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to
lend speed or efficiency to the performance of an otherwise abstract concept does not
meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014).
In addition, the limitation “obtaining a basic vehicle speed control instruction” constitutes insignificant presolution activity that merely gathers data and, therefore, does not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to
determine whether they amount to something “significantly more” than the recited abstract
idea. (i.e., an innovative concept).
Here, the additional elements of a generic electronic device, generic controller, generic processor, generic memory, and generic non-transitory computer-readable storage medium do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the electronic device, processor, memory, and non-transitory computer-readable storage medium are passively recited and do not carry out the abstract idea. The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, the electronic device, processor, memory, and non-transitory computer-readable storage medium, do not amount to “significantly more” than the abstract ideas themselves.
	The additional elements of the dependent claims 2-3, 7-8, and 12-13 merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. Dependent claims 2-3, 7-8, and 12-13 considered individually, including their respective limitations, do not include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer
substantially more than the sum of the functions of the elements when each is taken alone. The
claims as a whole, do not amount to significantly more than the abstract idea itself because the
claims do not affect an improvement to another technology or technical field; the claims do not
amount to an improvement to the functioning of vehicle controlling itself which implements
the abstract idea (e.g., the general purpose vehicle speed control which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (i.e., vehicular speed control).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US20200103913A1)(hereinafter “Zhu”) in view of Parks (US20200391746A1)(hereinafter “Parks”), further in view of Liu (WO2018045650A1)(hereinafter “Liu”), and further in view of Luo (US20200192390A1)(hereinafter “Luo”). 
With respect to claim 1 and similarly 6 and 11,
Zhu discloses:
A method of controlling a vehicle speed for autonomous driving, comprising: 
obtaining a basic vehicle speed control instruction output by a central controller of a target vehicle in real time; (Zhu ¶8 “taking a vehicle speed outputted by a speed controller of the vehicle as the vehicle speed in the training sample set”; Zhu ¶10 “determining a vehicle control parameter… a longitudinal control parameter corresponding to the current vehicle speed and an expected acceleration… longitudinal control parameter value in the training sample as an expected output”)
generating an ideal speed parameter matching the basic vehicle speed control instruction according to a preset processing delay, (Zhu ¶64 “Besides, due to existence of vehicle inertia, the vehicle acceleration that may be generated by the longitudinal control parameter at the time point t is always embodied after delaying for a certain time period (e.g., delayed by Δt.sub.delay). Therefore, to represent the longitudinal control parameter and the attainable control purpose (e.g., acceleration) as accurately as possible, when collecting a training sample, a time point after delaying the time point of collecting the longitudinal control parameter and the vehicle speed by Δt.sub.delay may be taken as the time point of collecting the corresponding acceleration. For example, at the time point t.sub.0, the vehicle speed collected is v.sub.0 and the vehicle control parameter is x.sub.0; at the time point t.sub.0+Δt.sub.delay, the vehicle acceleration collected is a.sub.0. Then, [v.sub.0, x.sub.0, a.sub.0] may serve as a training sample for training the parameter calibration model. It may be understood that the specific value of delayed Δt.sub.delay may be determined based on the weight of the vehicle and the response speed of the vehicle speed controller of the vehicle.”; Zhu ¶13 “the parameter determining unit is further configured for taking a vehicle speed outputted by a speed controller of the vehicle as the vehicle speed in the training sample set.”; Zhu ¶18 “determining the current vehicle speed and the expected acceleration and then determining, from a pre-generated parameter calibration table, a longitudinal control parameter corresponding to the current vehicle speed and expected acceleration”)
the preset processing delay being determined according to historical vehicle speed control empirical parameters (Zhu ¶6 “a time point of collecting the acceleration in the training sample is delayed by a preset time interval from a time point of collecting the vehicle speed and the longitudinal control parameter value in the same training sample”; Zhu ¶75 “determining, from a pre-generated parameter calibration table, a longitudinal control parameter corresponding to the current vehicle speed and the expected acceleration”)
generating a vehicle speed control instruction to perform vehicle speed control on the target vehicle according to a difference between the ideal speed parameter and a real-time speed parameter of the target vehicle (Zhu ¶61 “a variation of the longitudinal control parameter value is smaller than a preset variation threshold within a preset time period including the time point of collecting the training sample”)
Zhu fails to explicitly disclose:
Wherein vehicle speed control parameters are based on a plurality of vehicles matching the target vehicle; 
Basic vehicle speed control instructions which control a target vehicle to perform a matched vehicle speed control operation
However, Parks, from the same field of endeavor, discloses:
Wherein vehicle speed control parameters are based on a plurality of vehicles matching the target vehicle; (Parks ¶4 “The method further includes controlling a speed of the host vehicle to move to a selected location with respect to one or more target vehicles and then match its speed to that of the one or more target vehicles… determining the gap to be viable when the expected gap size is larger than a gap size threshold, the alignment time is less than a time threshold value, and a relative velocity between the host vehicle and the target vehicle is less than a relative velocity threshold. The method further includes locating a first gap and a second gap, determining a first viability value for the first gap and a second viability value for the second gap, and selecting one of the first gap and the second gap for merging based on a comparison of the first viability value and the second viability value”)
Basic vehicle speed control instructions which control a target vehicle to perform a matched vehicle speed control operation (Parks ¶36 “the host vehicle can control its speed with respect to multiple target vehicles”; Parks ¶4 “The method further includes controlling a speed of the host vehicle to move to a selected location with respect to one or more target vehicles and then match its speed to that of the one or more target vehicles”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the vehicle speed control parameters being based on plurality of vehicles matching a target vehicle, as taught by Park, in the system of Zhu, in order for a host vehicle to control its speed with respect to multiple target vehicles; allowing more precise speed control parameters. (Parks ¶36 “the host vehicle can control its speed with respect to multiple target vehicles”)
Zhu in view of Parks fails to explicitly disclose:
 generating an additional vehicle speed control instruction to perform vehicle speed control on the target vehicle
However, Liu, from the same field of endeavor, discloses:
 generating an additional vehicle speed control instruction to perform vehicle speed control on the target vehicle (Liu ¶45 “The vehicle speed determining unit is configured to determine whether the current vehicle speed is less than a minimum speed limit of the driving road segment, and generate an acceleration command when the current vehicle speed is less than a minimum speed limit of the driving road segment.”)
wherein the basic vehicle speed control instruction and the additional vehicle speed control instruction are configured to control the target vehicle to perform a matched vehicle speed control operation. (Liu ¶71 “Step S103, adjusting the vehicle speed according to the control command, and driving at the adjusted vehicle speed”; Liu ¶74 “For another example, if the current integrated environment parameter is traveling on a rainy day with a visibility of 1km and the current traveling speed is 80 km/h, if the currently generated control command is a deceleration command, the corresponding current speed is adjusted to 60 km/h. , Then drive at 60 km/h”; Liu ¶75 “Optionally, if the adjusted travel speed is less than the minimum speed limit of the current travel section or is greater than the maximum speed limit of the current travel section, the current travel speed is adjusted to the standard speed limit and the travel is performed”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing to use the difference calculation between the ideal speed parameter and a real-time speed parameter of the target vehicle of Zhu in view of Parks, with the additional vehicle speed control instruction of Liu, in order to cater vehicle speed control instructions to different environmental changes, thus improving safety. (Liu ¶5 “When driving on a poorly-traffic road such as a mountain road or at night, it will be unsafe if the speed is too fast. If you drive at a high-speed road with good road conditions, if the speed is slow, it will violate the road traffic regulations. Therefore, when the user cannot reasonably control the speed of the car will reduce driving safety.”)
Zhu in view of Parks, further in view of Liu, fails to explicitly disclose:
and returning to perform the operation of generating the ideal speed parameter matching the basic vehicle speed control instruction according to the preset processing delay until the real-time speed parameter of the target vehicle tends to be consistent with the ideal speed parameter
However, Luo, from the same field of endeavor, discloses:
 and returning to perform the operation of generating the ideal speed parameter matching the basic vehicle speed control instruction according to the preset processing delay until the real-time speed parameter of the target vehicle tends to be consistent with the ideal speed parameter (Luo  ¶17 “In some embodiments, the training process may further include in response to the determination that the preliminary sample evaluation value does not satisfy the preset condition, performing one or more iterations for updating the preliminary control model until an updated sample evaluation value satisfies the preset condition”)
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the generation of an ideal speed parameter matching the basic vehicle speed control instruction according to the preset processing delay until the real-time speed parameter of the target vehicle tends to be consistent with the ideal speed parameter, as taught by Luo, in the system of Zhu in view of Parks, further in view of Liu, in order to directly determine a control signal through iteratively updating based on current driving information; thus improving autonomous driving performance. (Luo ¶3 “it is desirable to provide systems and methods for determining a control signal based on driving information associated with the vehicle directly, thereby improving performance of the autonomous driving system.”)

	Claims 2-3, 7-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Parks, further in view of Liu, further in view of Luo, and further in view of Kumazaki (US10882530)(hereinafter “Kumazaki”).
	With respect to claim 2 and similarly 7 and 12,
	Zhu in view of Parks, further in view of Liu, and further in view of Luo discloses:
wherein generating the ideal speed parameter matching the basic vehicle speed control instruction according to the preset processing delay comprises: 
inputting the basic vehicle speed control instruction to a preset reference model, (Zhu ¶5 “training a pre-established parameter calibration model with the vehicle speed and the acceleration of respective sample in the training sample set as inputs”)
and obtaining the ideal speed parameter output by the reference model (Zhu ¶5 “the longitudinal control parameter value in the training sample as an expected output; and obtaining the parameter calibration table based on the trained parameter calibration model.”)
after the preset processing delay; (Zhu ¶6 “a time point of collecting the acceleration in the training sample is delayed by a preset time interval from a time point of collecting the vehicle speed and the longitudinal control parameter value in the same training sample”)
  	wherein the reference model is trained or recognized by using ideal brake and/or accelerator data obtained based on brake and/or accelerator data (Zhu ¶42 “The longitudinal control parameter of the vehicle may refer to any parameter that may change the driving speed of the vehicle, including, but not limited to, at least one of: a throttle opening, a braking depth (e.g., brake main cylinder pressure), a throttle/brake percentage (e.g., a percentage of the throttle opening over a throttle opening maximum value, and a percentage of the brake main cylinder pressure over the main cylinder pressure maximum value), etc.”)
Zhu in view of Parks, further in view of Liu, and further in view of Luo fails to disclose:
Wherein the trained reference model using brake data is trained using a a plurality of vehicles of a same model as the target vehicle.
However, Kumazaki, from the same field of endeavor, discloses:
Wherein the trained reference model using brake data is trained using a a plurality of vehicles of a same model as the target vehicle. (Kumazaki page 12, lines 56-62 “In the vehicle allocation system according to the aspect of the disclosure, the at least one processing circuity may be configured to determine the progress degrees of the hydraulic pressure control learning based on a ratio of an actual learning frequency and an average value of learning frequencies of the same type vehicles as the selection target vehicles… an allocation vehicle selected from a plurality of selection target vehicles”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the plurality of vehicles of a same model as the target vehicle used in vehicular learning, as taught by Kumazaki, in the system of Zhu in view of Parks, further in view of Liu, and further in view of Luo, in order to more accurately and timely train a reference model. (Kumazaki page 12-13, lines 63-12 “the vehicle allocation system allocates, through autonomous driving, an allocation vehicle selected from a plurality of selection target vehicles… it is possible to make the progress degrees of the hydraulic pressure control learning of the power transmission device… more qual to each other and it is possible to improve the progress degrees of the hydraulic pressure control learning in a short time as compared to the related art”)

	With respect to claim 3 and similarly 8 and 13,
	Zhu in view of Parks, further in view of Liu, further in view of Luo, and further in view of Kumazaki discloses:
wherein the reference model comprises a time delay submodel (Zhu ¶61 “a time point of collecting the acceleration in the training sample is delayed by a preset time interval from the time point of collecting the vehicle speed and the longitudinal control parameter value in the same training sample”)
and a system transition section response submodel (Zhu ¶81 “trained parameter calibration model”)
which are connected in series, (Zhu ¶64 “Then, [v.sub.0, x.sub.0, a.sub.0] may serve as a training sample for training the parameter calibration model.”)
wherein the time delay submodel is configured to receive the input basic vehicle speed control instruction, (Zhu ¶64 “the vehicle acceleration that may be generated by the longitudinal control parameter at the time point t is always embodied after delaying for a certain time period (e.g., delayed by Δt.sub.delay). Therefore, to represent the longitudinal control parameter and the attainable control purpose (e.g., acceleration) as accurately as possible, when collecting a training sample, a time point after delaying the time point of collecting the longitudinal control parameter and the vehicle speed by Δt.sub.delay may be taken as the time point of collecting the corresponding acceleration. For example, at the time point t.sub.0, the vehicle speed collected is v.sub.0 and the vehicle control parameter is x.sub.0; at the time point t.sub.0+Δt.sub.delay, the vehicle acceleration collected is a.sub.0. Then, [v.sub.0, x.sub.0, a.sub.0] may serve as a training sample for training the parameter calibration model. It may be understood that the specific value of delayed Δt.sub.delay may be determined based on the weight of the vehicle and the response speed of the vehicle speed controller of the vehicle.”)
and output the processed basic vehicle speed control instruction after the preset processing delay to the system transition section response submodel; (Zhu ¶81 “In this embodiment, the trained parameter calibration model for example may be expressed as: a=f(cmd,v)”) 
and the system transition section response submodel is configured to generate and output the matching ideal speed parameter according to the received basic vehicle speed control instruction. (Zhu ¶82 “Here, f() may be a function expression for characterizing the trained parameter calibration model. An expected acceleration value a may be obtained by subjecting the longitudinal control parameter cmd and the current vehicle speed v to the function operation f(). Similarly, given the current vehicle speed v and the expected acceleration value a, the longitudinal control parameter cmd may be inversely solved.”)

Allowable Subject Matter
Claims 4-5, and similarly 9-10 and 14-15 include allowable subject matter. Claims 4-5, and similarly 9-10 and 14-15 would be allowed if all 35 U.S.C. 101 rejections are complied with. The following is an examiner’s statement of reasons for indicating allowable subject matter: The prior art does not teach, disclose or suggest the limitation for claim 4 of “wherein generating the additional vehicle speed control instruction to perform the vehicle speed control on the target vehicle according to the difference between the ideal speed parameter and the real-time speed parameter of the target vehicle comprises: computing the additional vehicle speed control instruction based on the following formula: 
    PNG
    media_image1.png
    27
    309
    media_image1.png
    Greyscale
 where Cad is the additional vehicle speed control instruction, Kpv is a speed proportional coefficient, Vref is an ideal speed in the ideal speed parameter, Vmea is a real-time speed in the real-time speed parameter, Kpa is an acceleration proportional coefficient, aref is an ideal acceleration in the ideal speed parameter, and amea is a real-time acceleration in the real-time speed parameter; and performing the vehicle speed control on the target vehicle according to the basic vehicle speed control instruction and the additional vehicle speed control instruction.”
With respect to claim 4 and similarly 9 and 14, the best prior art combination Zhu in view of Parks, further in view of Liu, further in view of Luo, and further in view of Kumazaki teaches: generating an additional vehicle speed control instruction to perform the vehicle speed control on the target vehicle according to the difference between the ideal speed parameter and the real-time speed parameter (Zhu ¶61 “a variation of the longitudinal control parameter value is smaller than a preset variation threshold within a preset time period including the time point of collecting the training sample”).
However, Zhu in view of Parks, further in view of Liu, further in view of Luo, and further in view of Kumazaki fails to teach, disclose, or suggest the detailed combinations recited above and performed with respect to using the specific formula of 
    PNG
    media_image1.png
    27
    309
    media_image1.png
    Greyscale
 to compute the additional vehicle speed control instruction. In addition, there was no other prior art reference that taught, disclosed, or suggested these features, nor is there any reason to modify or combine prior art references in the manner recited in claim 5 absent the applicant’s disclosure.
In addition, the prior art does not teach, disclose or suggest the limitation for claim 5 of “the method of claim 4, further comprising the following operation after computing the additional vehicle speed control instruction: performing filtering processing on the additional vehicle speed control instruction to obtain a filtered additional vehicle speed control instruction.” 
With respect to claim 5 and similarly 10 and 15, the best prior art combination, Zhu in view of Parks, further in view of Liu, further in view of Luo, and further in view of Kumazaki teaches: generating an additional vehicle speed control instruction to perform the vehicle speed control on the target vehicle according to the difference between the ideal speed parameter and the real-time speed parameter (Zhu ¶61 “a variation of the longitudinal control parameter value is smaller than a preset variation threshold within a preset time period including the time point of collecting the training sample”)
However, Zhu in view of Parks, further in view of Liu, further in view of Luo, and further in view of Kumazaki fails to teach, disclose, or suggest the detailed combinations recited above and “performing filtering processing on the additional vehicle speed control instruction to obtain a filtered additional vehicle speed control instruction” with respect to being dependent upon a potentially allowable claim 4 that entails a detailed additional vehicle speed control instruction 
    PNG
    media_image1.png
    27
    309
    media_image1.png
    Greyscale
. In addition, there was no other prior art reference that taught, disclosed, or suggested these features, nor is there any reason to modify or combine prior art references in the manner recited in claim 5 absent the applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667     
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spec. ¶44 “The manner of generating the ideal speed parameter by the basic vehicle speed control instruction may be determined by establishing an ideal speed parameter model, or may be derived according to a theoretical execution formula of each executor in the target vehicle”
        2 Spec. ¶44 “The manner of generating the ideal speed parameter by the basic vehicle speed control instruction may be determined by establishing an ideal speed parameter model, or may be derived according to a theoretical execution formula of each executor in the target vehicle”